HOFFMAN, District Judge.
The claim in this case rests upon what is known as the “general title” of Governor’ Micheltorena. The validity of that title has already been affirmed by this court in the case of U. S. v. Hensley; and the only inquiries that arise are whether the person from whom the claimant derives title was one of those for whose benefit the title issued—whether he has performed the conditions, and whether the land intended to be granted is sufficiently indicated. On the first point the evidence leaves no room for doubt. The documents contained in the ex-pediente and the evidence on file clearly show that Pedro Teodoro Sicard was one of those who petitioned the governor, on whose applications Gen. Sutter had reported favorably, and for whose benefit the general title issued and was delivered to the latter. The copy of the general title which Gen. Sutter delivered to each petitioner in whose favor it had issued is produced, with the certificate of Sutter showing it to be a copy of the original. The board does not seem to have entertained any doubt as to the fact that Sicard was intended to be one of the grantees under the general title. The evidence also shows that the conditions of occupation and cultivation were fully complied with, and the situation and boundaries of the land are indicated with great precision in the petition and diseño which accompanies it. • The claim was confirmed by the board, and the case has been submitted without argument or objection on the part of the United States to its validity.
We are of opinion that a decree affirming the decision of the board should be entered.